 Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 1 of 31 Page ID #:399



 1                         DECLARATION OF SCOTT D. TENLEY
 2          I, Scott D. Tenley, declare as follows:

 3          1.   I am an Assistant United States Attorney in the United

 4   States Attorney’s Office for the Central District of California.            I

 5   am an attorney assigned to the investigation related to the search

 6   warrant in this matter.

 7          2.   I submit this declaration to provide to the Court further

 8   information relevant to the motion for return of property filed in

 9   this matter, and in response to the Court’s April 27, 2020 Order (CR

10   27).

11          3.   All seized digital devices have been returned, or are in

12   the process of being returned, as follows:

13               a.   On May 8, 2020, I notified counsel to Movant Brendan

14   Flaherty, Anne Uyeda, that the following digital devices were

15   available for return: Apple computer Mac All in One; Hitachi hard

16   drive 500 GB; Dell Inspiron Computer Tower; Apple Hard Drive; and HP

17   Pavilion 1340n computer tower.      Those devices are collectively

18   referred to in the government’s opposition brief as the “Group Two

19   Devices.”

20               b.   On May 8, 2020, I notified counsel to Warrior Golf’s

21   bankruptcy estate (referred to as “debtors” in the government’s

22   opposition), Michael Warner, that the following digital devices were

23   available for return: black tower computer with USB RoboForm and USB

24   hard drive WD elements; ACER ATC computer tower; Scan Disk 32 GB USB;

25   and black USB drive with label stating “Russel Theissen.”1          Those

26
          1 Pursuant to a stipulation entered in the bankruptcy matter,
27
     these devices “are property, as of the date of the Stipulation Order,
28   of the Debtors’ Estates pursuant to Section 541 of the Bankruptcy
 Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 2 of 31 Page ID #:400



 1   devices are collectively referred to in the government’s opposition

 2   as the “Group One Devices.”

 3             c.    Counsel were instructed to make arrangements with

 4   Special Agent Craig Mason of the Federal Bureau of Investigation

 5   (“FBI”) to retrieve the digital devices.

 6             d.    On May 11, 2020, Special Agent Mason informed me that

 7   both parties had contacted him to make arrangements for the return of

 8   the respective digital devices.      Special Agent Mason further informed

 9   me that he delivered the Group Two Devices to Ms. Uyeda’s office on

10   May 11, 2020.

11        4.   In addition to making the Group One Devices available for

12   return to Mr. Warner, I also provided to Mr. Warner a copy of the

13   Court’s April 27, 2020 Order.2

14             a.    In response, Mr. Warner provided me the declaration

15   and exhibits attached hereto as Exhibit A.        The declaration is from

16   Jeremy Rosenthal, Chief Restructuring Officer of Warrior Golf.

17             b.    In the declaration, Mr. Rosenthal asserts that the

18   gold coins seized during the search in this matter are an asset of

19   the bankruptcy estate in In re Westwind Manor Resort Association,

20   Inc., Case No. 19-50025 (DRJ) (S.D. Tex.).        To the extent the Court

21   grants Flaherty’s motion as to the gold coins (the only property at

22   issue in the motion that has not yet been returned), Mr. Rosenthal

23   requests that the gold coins be transferred to the jurisdiction of

24   the bankruptcy court for further adjudication.

25

26   Code.” (See Ex. F to Tenley Declaration submitted in connection with
     the government’s opposition brief.)
27
          2 The government views Mr. Warner’s client, Warrior
28   Golf/debtors, as a victim of certain offenses under investigation.
     See 18 U.S.C. § 3771(a)(2), (5).
                                        2
 Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 3 of 31 Page ID #:401



 1           5.   Attached hereto as Exhibit B, and submitted under seal for

 2   in camera review, is an update apprising the Court of the status of

 3   its investigation as requested in the April 27, 2020 Order.

 4           I declare under penalty of perjury under the laws of the United

 5   States of America that the foregoing is true and correct and that

 6   this declaration is executed at Orange County, California, on May 11,

 7   2020.

 8

 9                                              SCOTT D. TENLEY
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
 Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 4 of 31 Page ID #:402



 1

 2

 3

 4

 5
                                  Exhibit A
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            4
Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 5 of 31 Page ID #:403




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA


    IN THE MATTER OF THE SEARCH                                       Case No. 8:19-MJ-00437
    WARRANT EXECUTED IN CASE NO.
    8:19-MJ-00437                                                     DECLARATION OF JEREMY
                                                                      ROSENTHAL


   To the Honorable Josephine L. Stanton, United States District Judge:



                                                INTRODUCTION

            1.       I, Jeremy Rosenthal, hereby make this Declaration (this “Declaration”), based

   upon my own personal knowledge and information, and to the extent it is based upon my belief, I

   so state. I would and could competently testify to the following. Further, my statements are made

   based upon my review, and that of counsel for the Debtors (as defined below), of the Debtors’

   books and records, which are kept in the ordinary course of the Debtors’ businesses.

            2.       I am an attorney at law, in good standing, duly licensed by the State of California,

   and am over the age of 18.

            3.       I am a partner with Force Ten Partners, LLC, and affiliates (collectively, “Force

   10”). On February 19, 2019, Warrior Custom Golf, Inc. and certain affiliates retained Force 10 to

   provide executive management and financial advisory services related to an anticipated Chapter

   11 reorganization for the Debtors.

            4.       I have authorized the Government (as defined below) to append this Declaration to

   its filings before this Honorable Court.




                                    Declaration of Jeremy Rosenthal
   59217/0001-20401854v2
   May 11, 2020
Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 6 of 31 Page ID #:404



                                      RELEVANT BANKRUPTCY FACTS

            5.       On March 3, 2019, Brendan M. Flaherty (“Mr. Flaherty”) resigned as an Officer

   and Director of each of the Debtors and appointed the Debtors’ Independent Board (as defined

   below). Then on March 3, 2019, the Debtors’ Independent Board appointed me as the Chief

   Executive Officer and Chief Restructuring Officer (referred to as the “CRO”) of Warrior Custom

   Golf, Inc. In addition, on the same date I was appointed as the CRO of 10 affiliated entities,

   identified on Exhibit 1, hereto.1 Collectively, Warrior Custom Golf, Inc. and the affiliated entities

   listed on Exhibit 1, are referred to as the “Debtors”.

            6.       The Debtors’ business address and corporate headquarters is, and at all relevant

   times, was located at 15 Mason, Irvine, CA (the “Debtors’ Office”).

            7.       On or about March 3, 2019, a new and completely independent Board of Directors

   and Board of Managers, as applicable, consisting of 3 individuals, having no history, relationship,

   or affiliation with the Debtors, its equity holders or its management, were duly appointed for each

   parent level Debtor (the “Debtors’ Independent Boards”). The members of the Debtors’

   Independent Boards are The Honorable Russell F. Nelms, United States Bankruptcy Judge (Ret.),

   as Chairman, Kevin Lantry and David Gordon.

            8.       As part of the resolutions appointing me CRO which were approved on March 3,

   2019, the Debtors’ Independent Boards confirmed my authority and duties to completely and

   solely control all of the Debtors’ operations subject to the oversight of the Debtors’ Independent

   Boards. In addition, the Debtors’ Independent Boards authorized my filing of Petitions, under




   1
     Although not relevant to this Declaration, the Petitions (as defined herein) were filed for 10 Debtor entities, and
   subsequent to the Petition Date (as defined herein), an additional 6 Debtor entities filed Petitions, under my direction
   and authorization; thus, as of the Date of this Declaration there are a total of 16 Debtor entities, as listed on Exhibit
   1. See, Paragraph 9, supra.

                                        Declaration of Jeremy Rosenthal
   59217/0001-20401854v2
   May 11, 2020
Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 7 of 31 Page ID #:405



   Title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy

   Court, for the Southern District of Texas (the “Bankruptcy Court”).

            9.       On March 4, 2019 (the “Petition Date”), the Debtors each filed Petitions under

   Chapter 11 of the Bankruptcy Code in the Bankruptcy Court (collectively, the “Petitions” and the

   “Bankruptcy Cases”). A second group of 5 Debtors filed Petitions on April 4, 2019, and the last

   of the 16 Debtors filed its Petition on May 30, 2019. See, Footnote 1.

            10.      On March 27, 2019, the Bankruptcy Court entered its Order confirming my

   employment as CRO. Bankruptcy Docket No. 127.2

            11.      On April 28, 2019, the Bankruptcy Court entered its Order confirming the

   appointment of the Debtors’ Independent Boards. Bankruptcy Docket No. 128.



                            RELEVANT BANKRUPTCY CODE PROVISION

            12.      Upon the filing of the Petitions, a Bankruptcy Estate is created, consisting of all

   assets of the Debtors, including legal and equitable interests (referred to as “Property of the

   Estate”), wherever located. Bankruptcy Code Section 541(a). Matter of Criswell, 102 F.3d 1411,

   1416 (5th Cir.1997), In re Maranatha Mining Company, Inc, 1993 WL 366657(9th Cir. 1993); In

   re Jones, 657 F.3d 921, 924 (9th Cir. 2011).

            13.      The Bankruptcy Court has the sole jurisdiction over Property of the Estate. Tenn.

   Student Assistance Corp. v. Hood, 541 U.S. 440, 447 (2004) (Rehnquist, C.J.) (“Bankruptcy Courts

   have exclusive jurisdiction over a debtor’s property, wherever located, and over the estate.”); see

   also Cent. Va. Comm. Col. V. Katz, 546 U.S. 356, 372, 378 (2006) (Stevens, J.)




   2
     I would be pleased, upon the Court’s request, to provide copies of the documents referenced herein, that appear on
   the Bankruptcy Court’s Docket.
                                      Declaration of Jeremy Rosenthal
   59217/0001-20401854v2
   May 11, 2020
Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 8 of 31 Page ID #:406



            14.      The property of the estate is comprised of the property described in Bankruptcy

   Code § 541 wherever located and by whomever held. In re Bentley, 120 B.R. 712, 715. (Bankr.

   S.D.N.Y. 1990). A person in possession of property of the estate must deliver to the trustee any

   property of the debtor. 11 U.S.C. § 542 (a); see also In re Hymond, No. 08–41356–RFN–13, 2012

   WL 6692196, at *4 (Bankr. N.D. Tex. Dec. 21, 2012).



                           THE “GOLD & SILVER” AT THE DEBTORS’ OFFICE

            15.      On the Petition Date the Gold & Silver (as defined below)3, was located inside an

   approximately 4-foot tall safe (the “Safe”). On the Petition Date the Safe was located in the

   administrative office area on the second floor of the Debtors’ Office. The Safe and the contents

   thereof are Property of the Estate.

            16.      On March 5, 2019, Mr. Flaherty was an employee of the Debtors. On such date

   Mr. Flaherty held no officer or director title with the Debtors (having resigned on March 3, 2019)

   and was employed in the nature of a consultant to the Debtors and to me, as CRO. I terminated

   Mr. Flaherty’s employment on June 6, 2019.

            17.      On March 5, 2019, Mr. Aaron Mun (“Mr. Mun”) was an employee of the Debtors

   and held no officer title with the Debtors but acted as its controller. Mr. Mun resigned from the

   Debtors’ employment effective on or about May 3, 2019.

            18.      On March 5, 2019, Mr. Flaherty and others (including Mr. Flaherty’s sons), met

   Mr. Mun at the Debtors’ Office, sometime after 8 p.m. Pacific Time (following the departure of a




   3
     The “Gold & Silver” as defined below, in paragraph 24 hereof, is upon my information and belief, a subset or portion
   of a larger quantity of gold and silver coins, that were in the Safe (as defined below) as of the Petition Date. My use
   of the defined term “Gold & Silver” herein, is not intended to limit the Causes of Action (as defined below) related to
   just the Gold & Silver seized by the Government (as defined below), but all of the Debtors’ gold and silver coins
   wherever they might be located and by whomever held.
                                       Declaration of Jeremy Rosenthal
   59217/0001-20401854v2
   May 11, 2020
Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 9 of 31 Page ID #:407



   consultant employed by Force 10), opened the Safe, and removed therefrom the Gold & Silver (the

   “Removal of the Gold & Silver”), and removed from the Debtors’ Office certain computer

   devices.

            19.      As the Chief Executive Officer and CRO, I did not authorize Mr. Flaherty, Mr.

   Mun, or any other person to be in the Debtors’ Office after business hours, nor, to remove

   therefrom the Gold & Silver, or the computer equipment. From the Petition Date to the present, I

   am the only person that could authorize the Removal of the Gold & Silver, or the computer

   equipment, from the Debtors’ Office by anyone.

            20.      I am knowledgeable of the Removal of the Gold & Silver, after the event, based

   upon my personal interview of Mr. Mun on May 23, 2019 (the “Mun Interview”). As part of my

   duties as CRO, I interviewed Mr. Mun regarding a number of issues regarding the Debtors’

   business operations and Property of the Debtors’ Estates. During the Mun Interview Mr. Mun told

   me of the events of the evening of March 5, 2019, including the Removal of the Gold & Silver.

   Mr. Mun informed me that he assisted Mr. Flaherty and the others by disabling the Debtors’

   security cameras and helped Mr. Flaherty remove the Gold & Silver and the computer equipment.

   Mr. Mun stated that the Removal of the Gold & Silver (and the computer equipment) was done at

   night, in a stealth-like manner, and after disabling the security cameras so that he and Mr. Flaherty

   would not be discovered by me, employees of the Debtors or recorded on the Debtors’ surveillance

   equipment.       Mr. Mun told me that the Gold & Silver was originally delivered to the Debtors’

   Office and then stored in the Safe in five (5) shoebox size boxes. Mr. Mun told me that he assisted

   Mr. Flaherty in putting the gold and silver in Mr. Flaherty’s vehicle.        Based on Mr. Mun’s

   statement to me that there were five (5) boxes of coins that were too heavy for him to carry by




                                   Declaration of Jeremy Rosenthal
   59217/0001-20401854v2
   May 11, 2020
Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 10 of 31 Page ID
                                   #:408


 himself, I believe that the Gold & Silver, represents only a portion of the gold and silver coins that

 were in the Safe on the Petition Date. See, Footnote 3, infra.

          21.      On January 20, 2020, at my direction and instruction, and with details and facts that

 I provided, counsel for the Debtors took the deposition of Mr. Mun, pursuant to Federal Rule of

 Bankruptcy Procedures 2004, in connection with a proceeding in the Bankruptcy Cases (the “Mun

 Deposition”). In the Mun Deposition, Mr. Mun was asked about the events of the evening of

 March 5, 2019, and in particular the Removal of the Gold & Silver. Mr. Mun asserted his rights

 under the Fifth Amendment of the United States Constitution, as the basis for his refusal to respond

 to such questions. As relevant to this Declaration, Mr. Mun had the opportunity to address the

 Removal of the Gold & Silver during the Mun Deposition, but chose not to do so. Attached hereto,

 incorporated herein by this reference and marked as Exhibit 2, are excerpts of the Mun Deposition,

 with respect to, inter alia, the Removal of the Gold & Silver.4

          22.      In connection with my duties as CRO I was advised on May 2, 2019, by the

 Debtors’ information technology personnel that surveillance video existed on the Debtors’ security

 system showing certain events that occurred on March 5, 2019. I then viewed the March 5, 2019,

 video showing Mr. Mun escorting the last Force 10 personnel from the Debtors’ Office, placing a

 telephone call and then disconnecting the power supply to the Debtors’ surveillance system (the

 final portion of which was recorded by a camera in the room with the power supply). By

 disconnecting the power to the recording device, the video images taken by the many cameras

 throughout the Debtors’ Office were no longer recording. As a result, after approximately 8:55

 p.m. on March 5, 2019, the surveillance systems no longer recorded people entering or exiting the



 4
   By addressing Mr. Mun’s invocation of his Fifth Amendment Right, I do not ask that the Court infer anything with
 respect to Mr. Mun; rather the details herein are to demonstrate to the Court that Mr. Mun had the opportunity to refute
 my information and belief regarding the Removal of the Gold & Silver and refused to do so.
                                     Declaration of Jeremy Rosenthal
 59217/0001-20401854v2
 May 11, 2020
Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 11 of 31 Page ID
                                   #:409


 Debtors’ Office or the movement of people or assets in or out of the Debtors’ Office.

 Disconnecting the power supply prevented the recording of the Removal of the Gold & Silver by

 Mr. Flaherty, Mr. Flaherty’s two sons, and Mr. Mun. Mr. Mun told me that he intentionally

 disconnected the power supply to the surveillance system immediately prior to the Removal of the

 Gold & Silver. Mr. Mun confirmed to me that he intentionally disconnected the power supply to

 the surveillance system so that there would be no evidence of the Removal of the Gold & Silver

 or the computer devices from the Debtors’ Office.

          23.      Based upon the foregoing facts, I believe that the Gold & Silver is Property of the

 Debtors’ Estates, and not property of Mr. Flaherty. See, inter alia, Section 541 of the Bankruptcy

 Code.



                               THE SEIZURE OF THE GOLD & SILVER

          24.      On June 4, 2019, the United States Government (the “Government”), executed on

 a Search Warrant at Mr. Flaherty’s home. In connection with such efforts the Government seized,

 inter alia, a quantity of gold and silver coins (the “Gold & Silver”).

          25.      Thereafter, I became aware of the Government’s seizure of the Gold & Silver and

 in light of the Government’s possession did not direct the Debtors’ counsel to take any steps to

 seek to take possession of the Gold & Silver so as not to interfere with the Government’s

 investigation and potential prosecution of Mr. Flaherty.

          26.      It is my current understanding that this Honorable Court is considering Mr.

 Flaherty’s Motion for the Return of Seized Property (the “Flaherty Motion”); and as relevant to

 this Declaration, the Gold & Silver.5


 5
  I have instructed counsel for the Debtors to file a Motion for Criminal Referral in the Bankruptcy Court, in connection
 with, inter alia, the facts, I have provided herein.
                                     Declaration of Jeremy Rosenthal
 59217/0001-20401854v2
 May 11, 2020
Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 12 of 31 Page ID
                                   #:410


     THE DEBTORS’ EXPECTED LITIGATION AGAINST MR. FLAHERTY, ET AL.

          27.      In the Bankruptcy Case, I have filed a Disclosure Statement (the “Disclosure

 Statement”) [Bankruptcy Court Docket No. 786], which has been approved by a Bankruptcy

 Court Order [Bankruptcy Court Docket No. 783] for dissemination to interested parties in the

 Bankruptcy Cases. The Disclosure Statement supports a Plan of Reorganization (the “Plan”), filed

 jointly by the Debtors and the Official Creditors Committee in the Bankruptcy Case. [Bankruptcy

 Court Docket No. 778] Confirmation (the approval process) of the Plan is scheduled for hearing

 on June 15, 2020.

          28.      As relevant to this Declaration, the Disclosure Statement contains significant

 details of Causes of Action6 held by the Debtors that are preserved to be pursued against Mr.

 Flaherty and other potential defendants. The Disclosure Statement has multiple references to the

 preservation of Causes of Action to be pursued by the creditors’ trust after confirmation of the

 Plan. Section 3.09 of the Disclosure Statement focuses on the Causes of Action against, inter alia,

 Mr. Flaherty and his affiliates. I have copied this summary of the Causes of Action against, inter

 alia, Mr. Flaherty and his affiliates:


 6
   Pursuant to Paragraph 1.01(53) of the Plan, the defined term “Causes of Action” means all actions, causes of action,
 liabilities, obligations, rights, suits, damages, judgments, remedies, demands, setoffs, defenses, recoupments,
 crossclaims, counterclaims, third-party claims, indemnity claims, contribution claims, or any other claims
 whatsoever, whether known or unknown, matured or unmatured, fixed or contingent, liquidated or unliquidated,
 disputed or undisputed, suspected or unsuspected, foreseen or unforeseen, direct or indirect, choate or inchoate,
 existing or hereafter arising, in law, equity, or otherwise, based in whole or in part upon any act or omission or other
 event occurring before the First Petition Date or during the course of these Chapter 11 Cases, including through the
 Effective Date. Causes of Action include, but are not limited to, Avoidance Actions, claims of breach of fiduciary duty,
 aiding and abetting breach of fiduciary duty, bad faith, willful misconduct, Securities Violations, Commercial Tort
 Claims, fraudulent transfer, preferential transfer, unauthorized post-petition transfer under Section 549 of the
 Bankruptcy Code, turnover under Sections 542 and/or 543 of the Bankruptcy Code, subordination, recharacterization
 of debt to equity, malpractice, constructive trust, disgorgement, counterclaims, claims to determine extent and validity
 of liens under Section 506 of the Bankruptcy Code, breach of contract, breach of the implied covenant of good faith
 and fair dealing, common law and statutory conspiracy, civil remedies against racketeer influenced and corrupt
 organizations under Chapter 96 of Title 18 of the United States Code, overpayment, unjust enrichment, fraud,
 negligent misrepresentation, tortious interference with contract or prospective economic advantage, civil conspiracy,
 whether under feral law or the laws of any state, equitable subordination, including under Bankruptcy Code Section
 510(c), aiding and abetting any act or omission of any Person or Entity, objections to fees, and interest or other
 charges paid by the Debtors.
                                     Declaration of Jeremy Rosenthal
 59217/0001-20401854v2
 May 11, 2020
Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 13 of 31 Page ID
                                   #:411


          3.09     Misappropriations and Inappropriate Uses of the Raised Funds

          Of the $101 Million raised from LLC Investors for the LLCs, only approximately $35 Million was spent on
          the acquisition of golf courses and property. The Debtors have identified numerous highly questionable
          transactions and distributions by Warrior entities that warrant further review, and if appropriate, pursuit in
          litigation by the Creditor Trust. Some of the larger transactions including:
          Ø         Potentially illegal sale commissions to employees equal to 10% of the funds raised (disguised as
                    wages) from the sale of LLC interests.

          Ø        Self-described Management Fees of approximately $25.5 Million paid out of the LLCs and/or
                   Acquisitions to other entities controlled by Mr. Flaherty or to pay non-business expenses on Mr.
                   Flaherty’s behalf. This diversion of funds in amount almost equal to the total purchase price of the
                   Golf Courses was comprised of:

                   o        Approximately $13.3 Million paid by to or on behalf of non-Debtor entities
                            owned/controlled by Mr. Flaherty, including Wholesale Golf Supply & Services, Inc.

                   o        Approximately $9.4 Million paid to Custom Golf

                   o        Approximately $2.78 Million paid to American Express, Bank of America and others for
                            apparently personal expenses that appear to have been for the personal benefit of
                            Mr. Flaherty and his family members


          29.      Section 5 of the Disclosure Statement, entitled “Preserved Claims” is also focused

 on Mr. Flaherty, and persons and entities affiliated with Mr. Flaherty, and others. I have copied

 the summary of the Causes of Action preserved by the Plan against Mr. Flaherty and others, as

 provided in Section 5 of the Disclosure Statement, below:

          Ø        Pre-Petition Insiders, Officers, Directors, affiliates and other individuals in control of the Debtors
                   prior to the Petition Date related to any transfers, breaches of fiduciary duties and any other
                   misconduct
          Ø        Non-Debtor entities that participated in or facilitated any misconduct
          Ø        Professionals that provided services to the Debtors Pre-Petition
          Ø        Persons and Entities that received distributions from the Debtors in connection with Investments,
                   including of cash and/or property
          Ø        Persons and Entities that engaged in theft or fraud with respect to the Debtors or their assets
          Ø        Persons and Entities that received transfers that are potentially avoidable as preferential transfers or
                   fraudulent transfers under the Bankruptcy Code or State Laws
          Ø        Persons and Entities that provided advice, guidance and assistance in connection with the Debtors
                   business operations, including the Failed 2017 Restructuring
          Ø        Persons and Entities that misappropriated property of the Debtors, including using Warrior’s
                   customer contact list, the Debtors’ employees, and the Debtors’ business relationships
          Ø        Persons and Entities that received transfers from the Debtors in connection with the sale or
                   marketing of instruments to LLC Investors and/or Convertible Noteholders



                                     Declaration of Jeremy Rosenthal
 59217/0001-20401854v2
 May 11, 2020
Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 14 of 31 Page ID
                                   #:412


          Ø        Persons and Entities that received distributions from the Debtors in connection with alleged
                   management services provided to the Debtors and/or on account of their ownership or control over
                   the Debtors
          Ø        Persons and Entities that received distributions from the Debtors in connection with the acquisition
                   and subsequent transfer of properties


          30.      Exhibit A to the Plan identifies Mr. Flaherty, and persons and entities affiliated with

 Mr. Flaherty that are the subject of the Causes of Action that are preserved to be pursued after the

 Effective Date of the Plan. Attached hereto, incorporated herein by this reference, and marked as

 Exhibit 3, is a true and correct copy of Exhibit A to the Plan. I have, for the Court’s convenience,

 highlighted Mr. Flaherty, and various persons and entities affiliated with Mr. Flaherty that are

 listed on Exhibit A to the Disclosure Statement.

          31.        Under the Plan, preserved causes of action will be assigned to the creditor trust

 and pursued by me as the Creditor Trustee.7 As Creditor Trustee, I intend to pursue the Removal

 of the Gold & Silver from the Debtors’ Office against, Mr. Flaherty and others, and seek damages,

 including restoring the Gold & Silver to the Debtors, as Property of the Estate.8 I also intend to

 pursue other claims and Causes of Action against Mr. Flaherty and affiliated persons and entities.

 As noted in the Disclosure Statement there were a massive quantity of transactions and actions

 directed by Mr. Flaherty, that will form the basis of some of the Causes of Action.9




 7
   Pursuant to Paragraph 1.01(53) of the Plan, the defined term “Creditor Trustee” is Force 10 Agency Services, LLC,
 an affiliate of Force 10; I work through by both entities and I anticipate being the person leading the entity as the
 Creditor Trustee.
 8
  As noted in Footnotes 3 and 7, I intend to pursue more than just the return of the Gold & Silver actually seized by
 Government.
 9
   Due to equitable, judicial, and statutory considerations, the Causes of Action to be pursued against Mr. Flaherty, and
 others, including those relating to the Removal of the Gold & Silver, are likely to be pursued concurrently and not in
 a piece meal fashion, by the Creditor Trustee following the Effective Date of the Plan. See, Footnote 7.

                                     Declaration of Jeremy Rosenthal
 59217/0001-20401854v2
 May 11, 2020
Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 15 of 31 Page ID
                                   #:413


                                            THE CRO’S REQUEST

          32.      Based upon the foregoing, I respectfully request that this Honorable Court, if it is

 inclined to grant the Flaherty Motion, and return possession and control of the Gold & Silver to

 Mr. Flaherty, instead enter an Order providing that the Gold & Silver be transferred by the

 Government to the Jurisdiction of the Bankruptcy Court, pending whatever subsequent Orders the

 Bankruptcy Court may enter with respect to the ownership thereof.10

          I declare, this 11th day of May, 2020, under penalty of perjury pursuant to the laws of the

 United States, that the foregoing is true and correct.



                                                                          ______________________________
                                                                          Jeremy Rosenthal




 10
    It is my belief that the Gold & Silver, including its ownership by the Debtors, will be addressed by the Bankruptcy
 Court, in connection with, inter alia, the pursuit of preserved Causes of Action against, inter alia, Mr. Flaherty, as
 detailed in the Disclosure Statement, and in the litigation that I, as Creditor Trustee, will bring against Mr. Flaherty
 and others. The timing of the litigation will be subject to events in the Bankruptcy Cases, and the Plan.
                                     Declaration of Jeremy Rosenthal
 59217/0001-20401854v2
 May 11, 2020
Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 16 of 31 Page ID
                                   #:414



                              EXHIBIT 1
Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 17 of 31 Page ID
                                   #:415


The Debtors which are jointly administered under United States Bankruptcy Court for the Southern
District of Texas Case No. 19-50026(DRJ) and styled as In re Westwind Manor Resort
Association, Inc., et al. are:

   1. Westwind Manor Resort Association, Inc.;

   2. Warrior ATV Golf, LLC;

   3. Warrior Acquisitions, LLC;

   4. Warrior Golf Development, LLC;

   5. Warrior Golf Management, LLC;

   6. Warrior Golf Assets, LLC;

   7. Warrior Golf Venture, LLC;

   8. Warrior Premium Properties, LLC;

   9. Warrior Golf, LLC;

   10. Warrior Custom Golf, Inc.;

   11. Warrior Golf Equities, LLC;

   12. Warrior Golf Capital, LLC;

   13. Warrior Golf Resources, LLC;

   14. Warrior Golf Legends, LLC;

   15. Warrior Golf Holdings, LLC; and

   16. Warrior Capital Management, LLC.




                                               2
Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 18 of 31 Page ID
                                   #:416



                              EXHIBIT 2
Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 19 of 31 Page ID
                                   #:417
                   DEPOSITION OF AARON MUN
                         January 20, 2020

                                                                                1
                     UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF TEXAS

   IN RE:                           ) CASE NO. 19-50026
                                    )
   WESTWIND MANOR RESORT            ) (Pages 1 - 93)
   ASSOCIATION, INC., et al.,       )
                                    )
          Debtor.                   )
   _________________________________)




         DEPOSITION OF:         AARON MUN
         DATE AND TIME:         MONDAY, JANUARY 20, 2020
                                START TIME: 9:34 A.M.
                                END TIME: 11:38 A.M.
         PLACE:                 686 ANTON BOULEVARD
                                COSTA MESA, CALIFORNIA 92626

         REPORTER:              VERONICA KUBAT
                                CSR NUMBER 6360




               CSI GLOBAL DEPOSITION SERVICES
                         972-719-5000
     Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 20 of 31 Page ID
                                        #:418
                        DEPOSITION OF AARON MUN
                              January 20, 2020

                                                                                     2
 1                VIDEOTAPED DEPOSITION OF AARON MUN, TAKEN
 2      ON BEHALF OF THE DEBTOR, ON MONDAY, JANUARY 20, 2020,
 3      AT 9:34 A.M., AT 686 ANTON BOULEVARD, COSTA MESA,
 4      CALIFORNIA, BY VERONICA KUBAT, CSR NO. 6360.
 5
 6                       A P P E A R A N C E S
 7          FOR THE DEBTOR:
 8                     COLE SCHOTZ PC
                       BY: JAMES WALKER
 9                          ATTORNEY AT LAW
                       901 Main Street, Suite 4120
10                     Dallas, Texas 75202
                       (469) 557-9390
11                     jwalker@coleschotz.com
12          FOR THE INTERESTED PARTY BRENDAN FLAHERTY:
13                     LESNICK PRINCE PAPPAS LLP
                       BY: MATTHEW A. LESNICK
14                          ATTORNEY AT LAW
                       315 West Ninth Street, Suite 705
15                     Los Angeles, California 90015
                       (310) 396-0964
16                     matt@lesnickprince.com
17          FOR THE WITNESS AARON MUN:
18                     ANGLIN FLEWELLING RASMUSSEN
                       CAMPBELL & TRYTTEN LLP
19                     BY: DEAN G. RALLIS JR.
                            ATTORNEY AT LAW
20                     301 North Lake Avenue, Suite 1100
                       Pasadena, California 91101
21                     (626) 204-0261
                       drallis@afrct.com
22
            ALSO PRESENT:
23
                            MANNI SIDHU - VIDEOGRAPHER
24                          PHILIP OKITA
25

                    CSI GLOBAL DEPOSITION SERVICES
                              972-719-5000
     Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 21 of 31 Page ID
                                        #:419
                        DEPOSITION OF AARON MUN
                              January 20, 2020

                                                                                     75
 1      Custom Golf QuickBooks accounting information on
 2      either the SanDisk USB 32GB or the black USB with the
 3      Russell Theissen label?
 4                    MR. RALLIS:        Same objection.
 5                    THE WITNESS:        I plead the Fifth.
 6      BY MR. WALKER:
 7             Q.     Once you had downloaded the Warrior Custom
 8      Golf QuickBooks accounting information, did you give
 9      the device that that information was saved upon to
10      Mr. Flaherty?
11                    MR. RALLIS:        Same objection.
12                    THE WITNESS:        I plead the Fifth.
13      BY MR. WALKER:
14             Q.     What did you do with the QuickBooks
15      accounting information after you copied it?
16                    MR. RALLIS:        Same objection.
17                    THE WITNESS:        I plead the Fifth.
18      BY MR. WALKER:
19             Q.     Did you delete it from the computer system
20      that warrior maintained at that time?
21                    MR. RALLIS:        Same objection.
22                    THE WITNESS:        I plead the Fifth.
23      BY MR. WALKER:
24             Q.     Let's talk about the five shoeboxes of gold
25      and possibly some silver coins.                Did you observe

                    CSI GLOBAL DEPOSITION SERVICES
                              972-719-5000
     Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 22 of 31 Page ID
                                        #:420
                        DEPOSITION OF AARON MUN
                              January 20, 2020

                                                                                     76
 1      Mr. Flaherty or any of his sons remove boxes of gold
 2      and possibly silver coins from the Warrior Custom
 3      Golf office on that same evening of March 5, 2019?
 4                     MR. LESNICK:        Objection.
 5                     MR. RALLIS:        Objection.       Lacks foundation.
 6                     MR. LESNICK:        Lacks foundation.           Also the
 7      questioning goes beyond the scope of this contested
 8      matter related to the Motion to Quash.
 9                     THE WITNESS:        I plead the Fifth.
10      BY MR. WALKER:
11             Q.      Do you know where the coins came from?
12                     MR. RALLIS:        Same objections.
13                     MR. LESNICK:        Same objection.
14                     THE WITNESS:        I plead the Fifth.
15                     MR. LESNICK:        Counsel, if you're going to
16      continue on this, I'm going to have to ask you to
17      explain how it relates to the Motion to Quash.
18                     MR. WALKER:        It goes to items that he
19      observed being removed from the office.
20                     MR. LESNICK:        What does that have to do
21      with the Motion to Quash?
22                     MR. WALKER:        I think it's within the ambit
23      of relevance.
24                     MR. LESNICK:        How so?
25                     MR. WALKER:        Well, if he saw him removing

                    CSI GLOBAL DEPOSITION SERVICES
                              972-719-5000
     Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 23 of 31 Page ID
                                        #:421
                        DEPOSITION OF AARON MUN
                              January 20, 2020

                                                                                     77
 1      gold coins, he likely saw him remove the computer
 2      equipment.
 3                     MR. LESNICK:        I'll lodge my objection that
 4      all of this line of questioning is beyond the scope
 5      of this contested matter.               But go ahead.
 6                     MR. RALLIS:        I tend to agree that it is
 7      beyond the scope.           But ask your questions and I'll
 8      pose my objections as we go along.
 9                     MR. WALKER:        I mean, I'm close to being
10      done with them, so.
11                     MR. RALLIS:        Okay.     Thanks.
12      BY MR. WALKER:
13             Q.      Do you know whether or not the gold coins
14      had been stored in a safe prior to Mr. Flaherty's
15      removal of them from the Warrior Custom Golf office?
16                     MR. LESNICK:        Same objection.
17                     MR. RALLIS:        Objection.       Lacks foundation.
18                     THE WITNESS:        I plead the Fifth.
19      BY MR. WALKER:
20             Q.      Did you know that the coins were stored in
21      the office prior to March 5, 2019?
22                     MR. LESNICK:        Same objection.
23                     MR. RALLIS:        Objection.       Lack of
24      foundation.
25                     THE WITNESS:        I plead the Fifth.

                    CSI GLOBAL DEPOSITION SERVICES
                              972-719-5000
     Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 24 of 31 Page ID
                                        #:422
                        DEPOSITION OF AARON MUN
                              January 20, 2020

                                                                                     78
 1      BY MR. WALKER:
 2             Q.     Did you know whether or not the coins were
 3      stored in a safe located at the Warrior Custom Golf
 4      offices prior to March 5, 2019?
 5                    MR. RALLIS:        Same objection.
 6                    MR. LESNICK:        Same objection.
 7                    THE WITNESS:        I plead the Fifth.
 8      BY MR. WALKER:
 9             Q.     Did Mr. Flaherty or anyone with him on that
10      evening tell you anything about the coins?
11                    MR. LESNICK:        Same objection.
12                    MR. RALLIS:        Same objection.
13                    THE WITNESS:        I plead the Fifth.
14      BY MR. WALKER:
15             Q.     With respect to the various items that
16      Mr. Flaherty removed from the Warrior Custom Golf
17      office, did they bring a dolly with them?
18                    MR. LESNICK:        Same objection.
19                    MR. RALLIS:        Same objection.
20                    THE WITNESS:        I plead the Fifth.
21      BY MR. WALKER:
22             Q.     Did they bring anything at all to assist
23      them in removing the items from the office?
24                    MR. RALLIS:        Same objection.
25                    THE WITNESS:        I plead the Fifth.

                    CSI GLOBAL DEPOSITION SERVICES
                              972-719-5000
     Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 25 of 31 Page ID
                                        #:423
                        DEPOSITION OF AARON MUN
                              January 20, 2020

                                                                                     79
 1      BY MR. WALKER:
 2             Q.      Did they take the items down the elevator
 3      or down a stairwell?
 4                     MR. RALLIS:        Same objection.
 5                     THE WITNESS:        I plead the Fifth.
 6      BY MR. WALKER:
 7             Q.      Were the items located on the first floor
 8      or the ground floor of the office?
 9                     MR. RALLIS:        Same objection.
10                     THE WITNESS:        I plead the Fifth.
11      BY MR. WALKER:
12             Q.      And I'm talking now about the seized items
13      that we referenced in Exhibit 2 and that were also
14      referenced in the subpoena.                Okay?
15             A.      (Nods head.)
16                     MR. LESNICK:        Same objection.          Also
17      compound.
18      BY MR. WALKER:
19             Q.      With respect to the black computer tower,
20      the Acer ATC computer from Ms. Vanessen's desk, the
21      two backup flash drives and the five shoeboxes of
22      gold coins, did Mr. Flaherty and whoever he brought
23      with him that evening exit all those items from the
24      Warrior Custom Golf office?
25                     MR. RALLIS:        Same objections.

                    CSI GLOBAL DEPOSITION SERVICES
                              972-719-5000
     Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 26 of 31 Page ID
                                        #:424
                        DEPOSITION OF AARON MUN
                              January 20, 2020

                                                                                     80
 1                    THE WITNESS:        I plead the Fifth.
 2      BY MR. WALKER:
 3             Q.     Did you personally carry anything out of
 4      the office that evening?
 5                    MR. RALLIS:        Same objections.
 6                    THE WITNESS:        I plead the Fifth.
 7      BY MR. WALKER:
 8             Q.     Did you provide Mr. Flaherty or anyone that
 9      came with him on March 5, 2019, any other form of
10      assistance with respect to removal of the computers,
11      the flash drives and the gold coins from the Warrior
12      Custom Golf office?
13                    MR. RALLIS:        Same objections.
14                    THE WITNESS:        I plead the Fifth.
15      BY MR. WALKER:
16             Q.     Did you ever visit Mr. Flaherty's home
17      after March 5, 2019?
18             A.     I plead the Fifth.
19                    MR. WALKER:        I'll hand you what's been
20      marked as Exhibit 10.
21                    (Exhibit 10 was subsequently marked for
22      identification by the Deposition Officer and is
23      appended hereto.)
24      BY MR. WALKER:
25             Q.     Sir, during your tenure at Warrior Custom

                    CSI GLOBAL DEPOSITION SERVICES
                              972-719-5000
Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 27 of 31 Page ID
                                   #:425



                              EXHIBIT 3
Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 28 of 31 Page ID
                                   #:426
Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 29 of 31 Page ID
                                   #:427
        
Case 8:19-cv-02362-JLS-DFM    
                           Document     
                                    29-1   Filed  Page
                                                 05/11/20     
                                                                 30   Page ID
                                                                    of 31
                                   #:428


                        
                         
                          
            
                      
                         
                        
                           
                        
                         
            
                          
                          
                     
                         
                          
            
                        
                         
                       

    

                     
                     
           
           
                      





         

                                                          

     Case 8:19-cv-02362-JLS-DFM Document 29-1 Filed 05/11/20 Page 31 of 31 Page ID
                                        #:429


 1

 2

 3

 4

 5

 6

 7

 8                                 Exhibit B
 9
                       [filed under seal for in camera review]
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             5
